         Case 1:19-cr-00413-PKC Document 1-1 Filed 09/10/19 Page 1 of 1 PageID #: 2




                                                                                                            IJOCKITT NUMBER (Tran. Court)
                              TRANSFER OF JURISDICTION                                                      I : I 5CR00 I 09-002
                                                                                                            DOCKET Nl!MBER fRec. Co11rt)


NA.\-IE AND ADDRESS OF SUPERVISE!) ltEI.EASEE:                              DISTRICT                        DIVISION

Jae Joon Song                                                               EASTERN DISTRICT OF             EASTERN DISTRICT OF
146-Jl 241h Avenue                                                          VIRGINIA                        NEWYORK
Wbitcstonc. Nc~v York 11357

                                                                            NAME OF SENTl:NCING 1UDOE


                                                                            The Honorable Liam O'Grady
                                                                            DATiiS OF SUPERVISED RELEASE:   FROM              ro
                                                                                                            09/01/2017        08/31/2020

OFFF.NSf.S: Count Is, Conspiracy to Commit Bank Fraud, in violation ofTitle 18, U.S.C., Section 1349
            Cciunt 20s, Aggravated Identify theft, in violation of Title 18, U.S.C., Section I028A & 2



PART 1 - ORDER TRANSFERRING JURISDICTION
UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA

         IT IS HEREBY ORDERED that pursuant t~ 18 U.S.C. 3605 the jurisdiction of the probationer or supervised rcleasee
named above be tram,ferred with the records of the Coun to the United States District Court for the EASTERN DISTRICT OF
~EW YORK - 13ROOKLYN upon that Coun's order ofncceptance ofjurisdiction. This Court hereby expressly consents that the
period of probnrion or supervi51!d release mny be changed by the District Coun to which this transfer is made without further
inquiry of this Court.•


            eS    a(     ~ a~,'\
         Date


•This sentence may be deleted in lhe discretion of the transferring Coun.

PART 2 - ORDERACCEPTING JURISDICTION

UNITED STATES DISTRICT COURT FOR TiiE EASTERN t)JSTRIC[ OF NEW YORK • BROOKLYN

         IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised releasee be accepted and
assumed by thili Coun from.and after uie entry of this order.



         Ejfecl/w Datu                                                            United States District Judge
